DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21st, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to define the leading edge of the blade “consists of” in an attempt to further narrow the claim such that it is only the straight portion and the scooped portion, and to overcome the previously cited references that allow for broader interpretation. However, the language utilization of “consist” is not consistent with the originally presented claim language and originally filed disclosure, and as written can be interpreted in multiple ways, including ways that is not supported. The specification never utilizes the phraseology “consists”. The drawings show an embodiment with just the straight portion and the recessed/scooped portion (Figure 3). Because of how the scooped portion is defined in the claim, however, an alternative interpretation of the precluded interpretation can be taken. See for example Duong (US 20210156259). Figure 3 shows a “scooped portion” which is receded in relation to the straight portion, and forms a recessed arc shape from this view. In Figure 4, the bottom of the leading edge curls back in an arc shape (see Figure 10). The utilization of the “consist” language thereby is an attempt at limiting to the embodiment that Applicant has disclosed, but other embodiments in other art show this is not a preclusion as it can still be seen in an embodiment that is not supported by the originally filed disclosure. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Gummer (US 7293964).
Regarding claim 1, Gummer discloses an impeller (Figure 2) comprising: a disk (6) which is supported so as to be rotatable around an axis and which includes an outer peripheral surface expanding toward an outside in a radial direction of the disk as it goes to a downstream side in an axial direction of the axis (8); a plurality of blades (1) which are arranged on the outer peripheral surface of the disk at intervals in a circumferential direction of the disk; and a cover (5) which is disposed at a position facing the outer peripheral surface of the disk so as to cover the plurality of blades, wherein a leading edge of the blade consists of: a straight portion (see leading edge in Figure 2) which extends toward the downstream side in the axial direction of the axis as it goes to the disk from the cover (leading edge is at an angle to the radial axis/direction); and a scooped portion (3) which is receded in relation to the straight portion and is formed in a recessed arc shape when viewed from the circumferential direction (Figure 2), and wherein a first end portion of the scooped portion on an inside in the radial direction is in contact with the outer peripheral surface of the disk (scooped portion extends from A to E).
claims 4 and 6, Gummer discloses the impeller according to claim 1 above. Gummer further discloses the scooped portion has a length (“S_AE”) from the first end portion close to the disk (“E”) to a second portion (“A”) close to the cover is 30% or less with respect to a length of the leading edge (see claim 1, point A starts at as ~85% of the length “H” as “A” is less than 85% “h/H”, and “E” continues to the surface at “h/H” = 1, resulting in a length that is at a minimum 15% of the length of the leading edge, and thereby less than 30%, and includes ranges which overlap with 20-40% as claimed; see Figures 2-4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gummer (US 7293964) in view of Lysholm (GB 636290).
Gummer discloses an impeller according to claim 1. Gummer further discloses a rotation shaft which extends in an axial direction thereof, the impeller fixed to the rotation shaft (implicit; “The rotor features a number of blades which are connected to the rotating shaft”). Gummer further discloses “Turbomachines according to the present invention are, for example, fans, compressors, pumps and blowers of the axial, semi-axial and radial type which can be operated with gaseous or liquid working media.”

Lysholm teaches a compressor with an impeller defined by a hub (5a) attached to a shaft (Figure 2), the impeller includes a cover portion, and the assembly is installed within a casing (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Gummer such that it is attached to a rotation shaft and housed within a casing as taught by Lysholm for the purposes of containing and pressurizing the fluid that requires compression.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745